Citation Nr: 1236582	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-33 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right and left lower extremities.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1962 to May 1965 and from July 1965 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011). 

The Board notes that the issues of entitlement to service connection for hypertension and cataract as secondary to service-connected type II diabetes mellitus were addressed in a September 2008 statement of the case and were perfected for appellate review, but that a January 2012 rating decision found these disorders were related to the service-connected type II diabetes mellitus disability and included as part of the evaluation for that disability.  The Veteran was provided a copy of that decision and notified of his appellate rights.  The Board finds there are no unresolved matters as to these issues remaining for appellate review.

The Veteran raised the issue of entitlement to service connection for knee problems in correspondence dated in October 2007.  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In correspondence dated July 23, 2012, the Veteran requested withdrawal of his appeal for the issues of entitlement to service connection for peripheral neuropathy of the right and left lower extremities.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to entitlement to service connection for peripheral neuropathy of the right and left lower extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal of entitlement to service connection for peripheral neuropathy of the right and left lower extremities and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal for entitlement to service connection for peripheral neuropathy of the right and left lower extremities is dismissed.


REMAND

A review of the record shows the Veteran was provided VCAA notice as to the evidence necessary to substantiate his remaining claim.  The Board finds, however, that additional development is required prior to appellate review.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2011).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search.  38 C.F.R. § 3.159(c)(2).

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

The Board notes that a review of the record reveals that VA efforts to locate the Veteran's claim file in October 2005 had been unsuccessful.  In correspondence dated in July 2006 the Veteran was notified that his original VA claims file could not be located and efforts were being made to rebuild his claims file.  He was requested to provide copies of any correspondence and documents in his possession.  The record also shows that additional service treatment and personnel records are unavailable.  In such cases, there is a heightened duty to assist him in developing the evidence that might support his claim.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The available record shows that in its efforts to rebuild the claims file VA has obtained service personnel records, service treatment records from the Veteran, pertinent private medical reports, and Social Security Administration (SSA) records.  There is no indication that VA efforts are required to obtain any additional existing evidence.  

In this case, the Veteran contends that he has a present back disability as a result of a back injury and recurrent back problems incurred during active service.  The available records includes copies of service treatment records showing the Veteran sustained a back strain in March 1963 and that in an August 1982 report of medical history associated with his retirement examination he noted recurrent back pain.  An August 1982 examination revealed a normal clinical evaluation of the spine.  VA treatment records dated in November 1998 show the Veteran was treated for acute low back strain related to a work-related injury and that he reported a history of a low back injury a few years earlier.  Private treatment records dated in March 1999 noted the Veteran complained of a ten year history of low back pain.  Records show he underwent back surgeries in December 1999 and March 2000.  The available record, however, includes no opinion addressing the relationship, if any, between the Veteran's injury and report of recurrent back pain and his post-service back disabilities.  Therefore, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any additional treatment for a back disorder.  After the Veteran has signed the appropriate releases, sufficiently identified records should be obtained and associated with the claims folder.  

Appropriate action should be taken to obtain any additional pertinent VA treatment records.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and provided an opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a current low back disorder as a result of active service.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


